Catón, 0. J. This bill is filed against the heirs and devisees of William Martin, deceased, for the purpose of setting aside the title to the premises in the bill mentioned, which they derived from William Martin. The bill further shows, that Martin derived apparent title to the premises from two distinct sources, or rather by two distinct modes, one of which was under a decree of foreclosure of a mortgage executed by Joel Einch, which mortgage was foreclosed after the death of Einch. It is admitted that the allegations of fraud contained in this bill, if true, are such as to require the court to set aside the title acquired under that decree. The bill further shows that Martin claimed title to the same premises under a judgment obtained by one Lamb against Einch in his lifetime, but that the execution upon which the sale was made was not issued till after the death of Einch, and that no notice was served upon his representatives, as required by the statute, previous to the issuing of that execution, and that for that reason the title thus acquired was void. Laflin v. Harrington, 16 Ill. R. 301. It was not, however, void upon its face. Prima facie it was good. It could only be vitiated by the proof of an extraneous fact: that is, the death of Einch. This title could undoubtedly be declared void by a court of law. It is objected that this bill seeks to avoid both these titles having no connection with each other, in this one suit. To this there can be no objection. Both titles become united in the same hands. The complainants are compelled to come into a court of equity to get rid of one fraudulent title, under which the defendants claim to hold the land, and it is in perfect harmony with all of the well established principles of courts of equity, to grant the complainants complete relief, against the same parties and in reference to the same subject matter. They may take from the defendants all unjust claims which they may have against the property. They shall not be driven to seek a remedy in two different courts, when a court of equity has all the necessary parties before it, and can see what is right, and is able to do it. It is a cherished principle of a court of equity, that complete justice shall be done with as few suits as possible. It is one of its oldest maxims, that it abhors a multiplicity of suits. Five other parties are made defendants, with the general averment that they claim, or pretend to have some title or interest in the premises, which is fraudulent and void, etc. Averments like this have been sometimes called the fishing portions of a bill in equity, but they have always been upheld as indispensable to the repose of society, and to enable the court to grant the full measure of relief to which the party may be entitled. No one has a right to pretend to have a claim or title to another’s estate, and refuse to disclose the nature of such title. No matter how baseless the claim may be, in a majority of cases it will deprive the property of half its value to the real owner. It becomes unsaleable in the market, and the real owner, not knowing but there may be something more in the pretended claim than he can discover, is deterred from making improvements whereby the public interests would be promoted. Such covert, insinuating, threatening claims of title to other people’s estates, are the abhorrence of all quiet, honest men, and ever have been, and we trust ever will be, the detestation of a court of equity. These defendants were bound to answer, and disclose their title, if they had any; and if they had none, it was their duty to disclaim title, when they would be entitled to costs, unless they had actually set up claims to title, which rendered it proper to make them parties, that they might be forever silenced. But even if these last defendants were improperly made parties, or rather, if there is no equitable ground of relief shown against them, they should have demurred separately, and not joined in a general demurrer to the whole bill, with the other defendants, as to whom there is no question that the bill is abundantly sufficient. The demurrer should have been overruled. The decree of the Circuit Court must be reversed and the suit remanded, with leave to the defendants to answer to the merits. Decree reversed.